NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

19-P-1063                                         Appeals Court

    JOHN DOE, SEX OFFENDER REGISTRY BOARD NO. 6969     vs.   SEX
                    OFFENDER REGISTRY BOARD.


                         No. 19-P-1063.

        Plymouth.      December 23, 2020. – May 10, 2021.

            Present:   Rubin, Neyman, & Ditkoff, JJ.


Sex Offender. Sex Offender Registration and Community
     Notification Act. Administrative Law, Hearing, Rehearing,
     Proceedings before agency, Adjudicatory proceeding,
     Judicial review, Agency's authority. Due Process of Law,
     Sex offender, Hearing, Administrative hearing, Assistance
     of counsel. Practice, Civil, Sex offender, Assistance of
     counsel, Self-representation. Jurisdiction, Sex offender,
     Administrative matter. Waiver.



     Civil action commenced in the Superior Court Department on
June 26, 2018.

    A motion to dismiss was heard by Elaine M. Buckley, J.


    Xiomara M. Hernandez for the plaintiff.
    David L. Chenail for the defendant.
                                                                   2


    DITKOFF, J.    The plaintiff, John Doe,1 appeals from the

judgment of a Superior Court judge dismissing Doe's appeal from

the decision denying his motion to vacate his classification as

a level three sex offender and to afford him a new hearing

because he was improperly denied counsel.    Concluding that Doe

properly challenged this denial under G. L. c. 30A, § 14, we

vacate the judgment of dismissal.    Agreeing with the Superior

Court judge's alternative holding that the Sex Offender Registry

Board (SORB) did not abuse its discretion in denying the motion

to vacate, we remand for the entry of a judgment affirming

SORB's decision.

    1.    Background.   In May 1983, when Doe was approximately

fourteen years old, he was adjudicated delinquent by reason of

indecent assault and battery, G. L. c. 265, § 13B, for a sexual

assault on a three year old girl.   In June 2000, he admitted to

sufficient facts of assault and battery, G. L. c. 265, § 13A,

arising from an incident in which he tried to make an adult

woman masturbate him.   In June 2003, he pleaded guilty to open

and gross lewdness, G. L. c. 272, § 16, for entering the bedroom

of a ten year old girl and masturbating in front of her.

    In September 2004, after SORB notified Doe that he had been

preliminarily classified as a level three sex offender, Doe




    1   A pseudonym.
                                                                   3


requested a hearing to challenge the classification, checking

the box on the form he sent to SORB indicating that he was

indigent and requesting the appointment of an attorney.      Doe

also filled out the affidavit of indigency in support of his

request for an attorney.   In October 2004, SORB sent a request

to Doe to provide a "copy of [his] most recent pay stub" to

substantiate his eligibility for an appointed attorney.    The

form indicated, in bold text, that "[f]ailure to provide

appropriate documentation (as checked off above) will result in

denial of your request for a free appointed attorney."    In

November 2004, SORB mailed Doe a second notice to provide a

"copy of [his] most recent pay stub."   This form indicated, in

capital, bold, and underlined text, "failure to respond to this

notice within ten (10) days will result in a denial of your

indigency request and your case will be scheduled for hearing."

In December 2004, SORB mailed Doe a notice stating that he was

"found ineligible for appointment of counsel" because "[n]o

documentation [was] received," and informing him that a

classification hearing would be scheduled.

    On April 1, 2005, Doe's classification hearing was held.

At the start of the hearing, the hearing examiner stated to Doe,

"You're here without an attorney today," to which Doe responded

in the affirmative.   Recognizing that Doe, in his hearing
                                                                   4


request form, "indicated [he was] indigent and . . . requested

the appointment of an attorney," the hearing examiner stated:

     "[F]or whatever [sic], you went back and forth with the Sex
     Offender Registry Board and you [were] determined either
     not to be indigent or a lawyer was not appointed to
     represent you. I don't know the circumstances why. I'm
     sure it's in the file here at some point but you're here
     today without an attorney. And I'm now going to give you
     this waiver of counsel and authorization representative
     form indicating that you read it, please, and then sign it
     where it says signature, if you so wish. You don't have
     to, that you had the right to have an attorney appointed to
     represent you if you were indigent. You could have
     retained your own attorney. You could have had an
     authorized representative, friend, brother, sister,
     whatever, to represent and act as an attorney on your
     behalf.

     "Without that being done beforehand, you're appearing
     today, knowing you had a right to have a lawyer and are
     going to proceed without an attorney."

Doe signed the waiver of counsel form and proceeded without the

representation of an attorney throughout the hearing.   At the

conclusion of the hearing, the examiner told Doe that he had a

right to seek judicial review of the decision in the Superior

Court, and that "[a]t the back of the decision, there will also

be information about that hearing process, because that will be

another process, brand new process if you so wish."

     In a decision dated May 16, 2005, SORB notified Doe that he

had been classified as a level three sex offender.2   In support


     2 The decision contained a notice informing Doe, "If you are
aggrieved by this decision, you may seek judicial review
pursuant to G. L. c. 30A, s. 14 and 803 CMR 1.26 by filing a
civil action in Superior Court within thirty (30) calendar days
                                                                     5


of his decision, the hearing examiner considered the nature of

Doe's sex offense as a juvenile against a vulnerable three year

old victim, the fact that that offense took place in public, his

failure to benefit from meaningful sex offender treatment as a

juvenile, his reoffenses as an adult against both an adult and a

child extrafamilial victim while on community supervision, his

lengthy criminal history, and his substance use history.        He

also considered the mitigating factors that Doe was in sex

offender treatment and performing well, that his sex offense

adjudication was dated, that he was on strict community

supervision, and that he presently had a stable living

environment.

     On May 23, 2018, about thirteen years later, Doe filed a

motion to vacate his final classification with an attached

affidavit.     In his affidavit, Doe stated he was "under the

impression that [an attorney] would be present at the hearing to

represent [him]."3    Doe explained, "Up until now I haven't

requested a new hearing because I didn't know how to go about



of your receipt of this decision." The notice gave the details
of where to file an application for judicial review and how to
serve the application on SORB.

     3 Doe stated, "The person at the hearing slid a paper in
front of me and told me to 'sign this' and we can get
started. . . . I wasn't informed it was a waiver of counsel."
He further explained that, if he had known he was not eligible
for an attorney through SORB, he would have retained one
himself.
                                                                    6


doing it.   I overheard someone talking about them getting their

level lowered.[4]   I asked them how they did it and they said to

contact C.P.C.S. [the Committee for Public Counsel Services] and

request an attorney be appointed to represent me."

     If he had an attorney present at the hearing, Doe stated,

he would have made sure the attorney called attention to the

fact that his juvenile "case [was] over twenty years old at the

time and the closest case to the hearing date is an [o]pen and

[g]ross which is a no-hands-on charge."   He also alleged that

his aunt was present at the hearing to testify, but that the

"board representative" said, "[S]he can't come into the

meeting."   Doe stated that, if he had had an attorney present,

the attorney could have ensured that the aunt would be allowed

to testify on his behalf, which could have lowered his

classification level.   Doe did not describe the nature of the

aunt's testimony or explain why that testimony would have been

helpful to him.

     A SORB hearing examiner denied Doe's motion.    Doe filed a

timely complaint for judicial review in Superior Court under

G. L. c. 30A, § 14, of SORB's decision denying his motion to

vacate his final classification.   In response, SORB filed a


     4 Apparently, he overheard this at the Massachusetts
Treatment Center. Subsequent to the hearing, Doe pleaded guilty
to two counts of indecent assault and battery on a child, and he
was adjudicated a sexually dangerous person, G. L. c. 123A, § 1.
                                                                     7


motion to dismiss for want of subject matter jurisdiction.      In

the alternative, SORB requested judgment on the pleadings.      A

Superior Court judge allowed SORB's motion to dismiss.     In the

alternative, the judge stated that Doe did not state a valid

reason for his delay in filing the motion and that Doe was not

prejudiced by the lack of counsel at the hearing.     This appeal

followed.

    2.     Standard of review.   "To determine the validity of an

agency's decision, the reviewing court must determine whether

the decision is supported by substantial evidence."     Doe, Sex

Offender Registry Bd. No. 523391 v. Sex Offender Registry Bd.,

95 Mass. App. Ct. 85, 88 (2019) (Doe No. 523391), quoting Doe,

Sex Offender Registry Bd. No. 356011 v. Sex Offender Registry

Bd., 88 Mass. App. Ct. 73, 76 (2015) (Doe No. 356011).     "The

decision may only be set aside if the court determines that the

decision is unsupported by substantial evidence or is arbitrary

or capricious, an abuse of discretion, or not in accordance with

law."   Doe No. 356011, supra, quoting Doe, Sex Offender Registry

Bd. No. 10216 v. Sex Offender Registry Bd., 447 Mass. 779, 787

(2006) (Doe No. 10216).    In our review of an agency's decision

for an abuse of discretion, we consider "whether the decision

was reasonable."    Doe, Sex Offender Registry Bd. No. 209081 v.

Sex Offender Registry Bd., 478 Mass. 454, 457 (2017) (Doe No.

209081).    "An appeal from a SORB classification decision is
                                                                    8


confined to the administrative record."    Doe No. 523391, supra.

"We 'give due weight to the experience, technical competence,

and specialized knowledge of the agency, as well as to the

discretionary authority conferred upon it.'"    Doe No. 356011,

supra, quoting Doe No. 10216, supra.    "We review a judge's

consideration of an agency decision de novo."    Doe No. 523391,

supra at 89.

    3.   Subject matter jurisdiction.     Under G. L. c. 30A, § 14,

a petitioner may request judicial review of a final decision of

an agency, so long as the decision resulted from an adjudicatory

proceeding.    See School Comm. of Hudson v. Board of Educ., 448

Mass. 565, 577 (2007).    Accord Desrosiers v. Governor, 486 Mass.

369, 387 (2020).    General Laws c. 30A, § 1, defines an

adjudicatory proceeding as "a proceeding before an agency in

which the legal rights, duties or privileges of specifically

named persons are required by constitutional right or by any

provision of the General Laws to be determined after opportunity

for an agency hearing."

    SORB argues that we lack subject matter jurisdiction

because "neither the Sex Offender Registry Law nor [SORB]'s

regulations provide an offender with a mechanism to vacate a

final classification."    We reject this proposition.   It has long

been established that an administrative agency has the authority

to reopen an adjudicatory proceeding.     "In the absence of
                                                                    9


express or perceived statutory limitations, administrative

agencies possess an inherent power to reconsider their

decisions."   Stowe v. Bologna, 32 Mass. App. Ct. 612, 615

(1992), S.C., 415 Mass. 20 (1993).    Accord Aronson v. Brookline

Rent Control Bd., 19 Mass. App. Ct. 700, 703-706 (1985).     SORB

"has inherent authority to reopen a classification proceeding

and reconsider its decision at any time, by motion of the sex

offender or by [SORB]'s own motion."    Doe No. 209081, 478 Mass.

at 457.    Accord Soe, Sex Offender Registry Bd. No. 252997 v. Sex

Offender Registry Bd., 466 Mass. 381, 395-396 (2013) (Soe).

Among the possible reasons that SORB may decide to reconsider an

offender's classification level, it may do so "to prevent or

mitigate a miscarriage of justice."    Doe No. 209081, supra.

    In Doe No. 209081, the Supreme Judicial Court reviewed

SORB's denial of a request to reopen a classification hearing

under c. 30A after six years, acknowledging that it had

jurisdiction to decide whether SORB abused its discretion in

declining to reopen the hearing, but not "to review the

classification decision itself."   Doe No. 209081, 478 Mass. at

455 n.1.   Similarly, in Soe, 466 Mass. at 394-396, the Supreme

Judicial Court held that SORB had the inherent authority,

despite the absence of a statute or regulation permitting

consideration of such a motion, to reopen a classification

proceeding to prevent or mitigate a miscarriage of justice.
                                                                     10


Accordingly, SORB had the legal authority to reopen Doe's

classification proceeding to mitigate a miscarriage of justice,

which could in proper circumstances arise from the mishandling

of the appointment of counsel.

    SORB's denial of Doe's motion to vacate his final

classification was a decision in an adjudicatory proceeding

within the meaning of G. L. c. 30A, § 14.     The gravamen of Doe's

motion was that his classification was improper and that SORB

was required, as a matter of due process, to provide him with an

agency hearing at which he would be represented by counsel to

determine his proper classification.   It would be a strange

reading of G. L. c. 30A, § 14, to conclude that it allows an

agency, merely by wrongly denying a person an agency hearing, to

immunize its decision from judicial review.    Like the Supreme

Judicial Court in Doe No. 209081, 478 Mass. at 457 & n.6, we do

not read the statute that way.   Accordingly, review of the

denial of Doe's motion to reopen the classification hearing is

proper under G. L. c. 30A, § 14.

    The case relied upon by SORB, Hoffer v. Board of

Registration in Med., 461 Mass. 451, 454-456 (2012), is not to

the contrary.   There, id. at 451, the Supreme Judicial Court

considered whether the denial of a physician's petition to

reinstate her medical license was an adjudicatory proceeding for

the purposes of judicial review under G. L. c. 30A, § 14.      The
                                                                  11


court noted that there is "no statute that would have required

the board to grant [the plaintiff] a hearing on her petition for

reinstatement," and that she did not have a "sufficiently

certain expectancy in the reinstatement of her medical license

that the denial of her petition constituted a deprivation of a

constitutionally protected property interest."    Hoffer, supra at

454, 455-456.   Accordingly, because she had "neither a statutory

nor a constitutional right to a hearing on her petition for

reinstatement, the board's order was not the result of an

'adjudicatory proceeding.'"   Id. at 456.5   Nothing in Hoffer

suggested that the denial of a motion to reopen the decision to

indefinitely suspend the physician's license would not have been

reviewable.

     We repeat what the Supreme Judicial Court stated three

years ago -- review of a decision denying a motion to reopen a

sex offender's classification "should be resolved through a

motion for judgment on the pleadings rather than a motion to

dismiss the plaintiff's claim."   Doe No. 209081, 478 Mass. at

457 n.6.   Accordingly, the judge erred in allowing SORB's motion

to dismiss.

     4.    Denial of the motion to vacate.   "[I]n general,

administrative agencies have broad discretion over procedural


     5 The court nonetheless held that review was possible by
certiorari. Hoffer, 461 Mass. at 456-458.
                                                                      12


aspects of matters before them."   Doe No. 209081, 478 Mass. at

457, quoting Zachs v. Department of Pub. Utils., 406 Mass. 217,

227 (1989).   "An agency's inherent power to reopen proceedings

'must be sparingly used if administrative decisions are to have

resolving force on which persons can rely.'"   Doe No. 209081,

supra at 457-458, quoting Soe, 466 Mass. at 395.    SORB should

weigh several factors in consideration of a motion to reopen a

classification hearing, including "the advantages of preserving

finality, the desire for stability, the degree of haste or care

in making the first decision, timeliness, and the specific

equities involved."   Doe No. 209081, supra at 458.      The agency

must also consider "the specific context of the circumstances

presented and statutory scheme involved."   Id.

    In Doe 209081, 478 Mass. at 458, the Supreme Judicial Court

determined that SORB did not abuse its discretion in denying the

offender's petition to reopen his classification hearing.      The

court there explained that, "although it [was] apparent that

[SORB] failed to ensure that the [offender] knowingly and

voluntarily waived his right to be represented by counsel at his

classification hearing, the [offender] failed to articulate in

any manner how he was prejudiced by the error."    Id.

    Here, Doe's affidavit fails to articulate how he was

prejudiced.   Doe stated that, if an attorney were present, he or

she could have brought to the examiner's attention the facts
                                                                      13


that Doe's juvenile case was more than twenty years old and that

his latest offense, open and gross lewdness, was a no-contact

offense.    In his written decision, however, the hearing examiner

explicitly considered the fact that Doe's juvenile case was

dated and described the open and gross lewdness charge in a

manner that makes it evident that the examiner was aware that it

was a no-contact offense.

     Doe also stated that, if he had had an attorney, his aunt

would have testified on his behalf if she were allowed to

participate at the hearing.     At the hearing, however, the

hearing examiner asked Doe if he had any witnesses that he

wanted to call.     Doe responded, "No, I have a family member that

brought me up here."     Doe further stated, "The person that I had

as a witness in the open and gross lewdness case, I couldn't get

ahold of him . . . .     He's a counselor."   Doe also mentioned in

the hearing that he "had a hard enough time getting [his] aunt

to come up here, to take a day off from work to pick [him] up

here."     From the record, it appears that Doe had an opportunity

to call his aunt as a witness if he chose to do so.6

Furthermore, Doe presented no indication what his aunt's


     6 In his affidavit, Doe stated that he was told by the
"board representative," after he stated that his aunt was there
to testify, that she could not come into the hearing.
Nonetheless, he did not ask for his aunt to testify on the
record during the hearing when presented with the opportunity to
call a witness.
                                                                   14


testimony would have been and why it may have been helpful to

him.       See Commonwealth v. Ortega, 441 Mass. 170, 178 (2004)

(ineffective assistance of counsel claim for failure to call

witnesses unsuccessful as "defendant failed to show that the

prospective witnesses' testimony would have contributed

materially to his defense"); Commonwealth v. Collins, 36 Mass.

App. Ct. 25, 30 (1994) (without affidavits from prospective

witnesses, motion judge unable to determine "whether their

testimony would likely have made a material difference").

Notwithstanding the fact that Doe filed an affidavit in support

of his motion, he failed to "mention . . . specific facts or

mitigating circumstances that, if represented by counsel, he

would place before [SORB] at a reopened hearing that could lead

it to reconsider its decision" (emphasis added).       Doe No.

209081, 478 Mass. at 459.7




       We also observe, as did the Supreme Judicial Court in Doe
       7

No. 209081, 478 Mass. at 459, that Doe can petition for
reclassification under 803 Code Mass. Regs. § 1.31(2)(a) (2016).
Indeed, this alternative remedy provides more heft than it did
in Doe No. 209081 because now the burden of proof in a
reclassification hearing lies with SORB, not the offender. See
Noe, Sex Offender Registry Bd. No. 5340 v. Sex Offender Registry
Bd., 480 Mass. 195, 207 (2018). Although Doe must show changed
circumstances to obtain a reclassification hearing, we are
informed by SORB that the bar for showing changed circumstances
is "very low" and that the mere passage of time generally
qualifies. Indeed, SORB in its brief concedes that Doe is now
entitled to such a hearing.
                                                                   15


    Finally, it bears mentioning that our decision in no way

approves of the lax procedures utilized in 2005.    "[T]he board

is expected to follow its own regulations," Doe No. 209081, 478

Mass. at 460, and 803 Code Mass. Regs. § 1.09(5) (2016) provides

that, if the offender decides to represent himself or herself at

the classification hearing, the examiner must ensure "that he or

she has been informed of his or her right to have representation

and that he or she has knowingly and voluntarily waived that

right."   In 2017, the Supreme Judicial Court recommended that

SORB continue its "current practice" of conducting a colloquy

with the offender to ensure that his or her waiver is knowing,

intelligent, free, and voluntary.     Doe No. 209081, supra at 461.

"[U]nder current practice, the board's hearing examiners must

continue an offender's classification hearing if at any point

during the hearing the offender determines that he or she would

like to be represented by counsel, providing the offender with

the opportunity to obtain counsel."    Id.8


    8  At oral argument, counsel for SORB confirmed that this
remains the current practice. He indicated that, when he (as
hearing examiner) conducts these hearings, he personally
explains the seriousness of the case, that the offender has the
right to an attorney at any time, that if during the hearing the
offender changes his or her mind and decides that he or she
would like an attorney he (as hearing examiner) will stop the
hearing, that if the offender cannot afford an attorney the
offender will be given time to apply for one, and that he (as
hearing examiner) would postpone the hearing for the offender to
file that application. Counsel further noted that he goes
through the colloquy as if it were a criminal case, asking the
                                                                    16


    Here, counsel for SORB rightfully conceded that such a

colloquy did not happen.    Although Doe signed the waiver of

counsel form, it is evident that the hearing examiner did not

explain to Doe that he had the opportunity to continue his

hearing to retain an attorney.    See Commonwealth v. Cote, 74

Mass. App. Ct. 709, 712-713 (2009) (waiver of counsel not

knowing and intelligent where judge did not conduct colloquy

with defendant nor did judge sign defendant's signed waiver of

counsel form indicating that defendant was properly informed of

right to counsel).     On the contrary, the hearing examiner told

Doe that he "could have retained [his] own attorney," but,

"[w]ithout that being done beforehand, you're appearing today,

knowing you had a right to have a lawyer and are going to

proceed without an attorney."    We expect we will not see such

unmeticulous procedures in recent hearings.    See Doe No. 209081,

478 Mass. at 455, 460.

    5.   Conclusion.     The judgment is vacated, and the matter is

remanded to the Superior Court for entry of a judgment affirming

SORB's decision denying Doe's petition to reopen the

classification hearing.




offender if the offender has consumed any drugs or alcohol, if
there is anything that would cause the offender not to
understand what the offender is doing, and if it is the
offender's intent to go forward without an attorney. These all
seem like exemplary practices.
              17


So ordered.